Judgment of resentence, Supreme Court, Bronx County (John *685W. Carter, J.), rendered May 28, 2008, resentencing defendant to a term of 13 years, with three years’ postrelease supervision and an order of protection, unanimously affirmed.
The resentencing court properly denied defendant’s motion to amend the order of protection issued at the original sentencing. We agree with the Third Department that a period of postrelease supervision (PRS) must be included in the calculation of the duration of an order of protection (see People v Goodband, 291 AD2d 584 [2002]). Because defendant’s PRS extends the expiration date of the order of protection by up to three years, the order accounts for all of the jail time credit defendant claims he accrued prior to sentencing, assuming he is released on his maximum expiration date. Accordingly, the expiration date of the order of protection need not be modified. The resentencing proceeding imposing a term of PRS was lawful in all respects (see People v Murrell, 73 AD3d 598 [2010], affd 16 NY3d 621 [2011]).
We perceive no basis for reducing the PRS term. Defendant’s request for a reduction of his prison term in the interest of justice is both procedurally improper on the present appeal and without merit (see People v Lingle, 66 AD3d 582 [2009], affd 16 NY3d 621 [2011]). Concur — Andrias, J.P., Saxe, Friedman, Moskowitz and Richter, JJ.